          Case 1:20-cr-10274-NMG Document 1-1 Filed 10/20/20 Page 1 of 9




         AFFIDAVIT OF SPECIAL AGENT PETER COSTE IN SUPPORT OF
    APPLICATIONS FOR A CRIMINAL COMPLAINT AND A SEARCH WARRANT

        I, Peter Coste, having been duly sworn, do hereby depose and state as follows:

                                        Agent Background

        1.      I am a Special Agent with Homeland Security Investigations (“HSI”) and have

been so employed since December 2018. I have successfully completed a training program in

conducting criminal investigations at the Federal Law Enforcement Training Center in Glynco,

Georgia. In 2017, I graduated from Fairleigh Dickinson University at Teaneck, New Jersey with

a B.A. degree in Individualized Studies with a Specialization in Criminal Justice. My current

duties as an HSI Special Agent include conducting investigations involving the fraudulent

acquisition, production, and misuse of United States immigration documents, United States

passports, and identity documents. Due to my training, experience, and conversations with other

law enforcement officers, I am familiar with the methods, routines, and practices of document

counterfeiters, vendors, and persons who fraudulently obtain or assume false identities.

        2.      I am also a member of HSI’s Document and Benefit Fraud Task Force

(“DBFTF”), a specialized field investigative group comprised of personnel from various state,

local, and federal agencies with expertise in detecting, deterring and disrupting organizations and

individuals involved in various types of document, identity and benefit fraud schemes. DBFTF is

currently investigating suspected aliens who are believed to have obtained stolen identities of

United States citizens living in Puerto Rico and used those identities to obtain public benefits,

which they would not otherwise be eligible to receive, including Massachusetts Registry of Motor

Vehicles (“RMV”) identity documents, Social Security numbers (“SSNs”), MassHealth benefits,

public housing benefits, and unemployment benefits. Agents have conducted an analysis of

individuals who have received certain public benefits in Puerto Rico and Massachusetts on or
          Case 1:20-cr-10274-NMG Document 1-1 Filed 10/20/20 Page 2 of 9



about the same dates in an effort to identify individuals in Massachusetts who have been

unlawfully and fraudulently using the identities of United States citizens.

                                        Purpose of Affidavit

        3.      I submit this affidavit in support of an application for a criminal complaint

charging Jane DOE with (1) False representation of a Social Security Number, in violation of 42

U.S.C. § 408(a)(7)(B), and (2) Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A.

        4.      I also submit this affidavit in support of an application for a search warrant for the

following property: 5 Saunders Street, Apartment 3, Lawrence, Massachusetts, as described in

Attachment A. I have probable cause to believe that this property contains evidence, fruits, and

instrumentalities of the crimes identified above, as described in Attachment B.

        5.      As set forth in more detail below, there is evidence that Jane DOE unlawfully

 used the name and SSN of a real person while knowing that these identifiers belonged to a real

 person. Among the evidence that Jane DOE knew that this identity was that of a real person is

 her successful use of the identity to obtain multiple official government identification documents

 and her use of this identity to earn wages.

        6.      This affidavit is based on my personal knowledge, information provided to me by

 other law enforcement officers and federal agents, and my review of records described herein.

 This affidavit is not intended to set forth all of the information that I have learned during this

 investigation but includes only the information necessary to establish probable cause for the

 requested complaint and search warrant.




                                                    2
         Case 1:20-cr-10274-NMG Document 1-1 Filed 10/20/20 Page 3 of 9




                                         Probable Cause

                                       The RMV Application

       7.      On December 9, 2016, an individual submitted an application for the renewal of a

Massachusetts driver’s license at the RMV office in Lawrence, Massachusetts. The applicant

represented on the application that she was a person whose initials were M.D.G. 1 She further

represented that her date of birth was xx/xx/1972, and that her SSN was xxx-xx-8709. The RMV

took a photograph of the applicant on December 9, 2016, as part of the renewal driver’s license

application. The individual purporting to be M.D.G. signed the application under penalty of

perjury. As a result of that application, the RMV issued the person purporting to be M.D.G. a

driver’s license with no. Sxxxx1897.

                              Other Use of the Imposter Identity

       8.      According to Department of Labor wage records, M.G. (with SSN xxx-xx-8709)

received wages from Lawrence Staffing Services in 2014, Target Corporation from 2014 until

2018, and General Linen Service Co. from 2015 until 2019.

       9.      The Medicaid Program is a joint federal-state program that provides health

coverage to certain categories of people, including eligible low-income adults, children, pregnant

women, the elderly, and people with disabilities. Medicaid is administered by the states,

according to federal requirements, and is funded jointly by the states and the federal government.

MassHealth is the Medicaid Program in Massachusetts.

       10.     According to MassHealth records, between July 2012 and December 2018, at




1 I am protecting the identity of the victim by using initials only. The identity of the victim,
M.D.G. is known to the government. These initials represent the victim’s first and last names.
To protect the victim’s privacy, only the initials “M.D.G.” and “M.G.” are used in this affidavit
to reflect variations of the victim’s full name.
                                                 3
         Case 1:20-cr-10274-NMG Document 1-1 Filed 10/20/20 Page 4 of 9



MassHealth received at least two applications for MassHealth benefits in the name of M.G. The

application submitted on or about March 18, 2015 lists M.G.’s name and provides SSN xxx-xx-

8709 and a date of birth of xx/xx/1972. The application lists a home address of 5 Saunder Street,

third floor, Lawrence, MA.

                              Unemployment Insurance Benefits

11.    In the Commonwealth of Massachusetts, Unemployment Insurance (“UI”) benefits are

funded by the UI Trust Fund, which is comprised of monies obtained by state-imposed taxes on

employers, and federal funds.        The Department of Unemployment Assistance (“DUA”)

administers the UI program.

12.    For a claimant to be eligible to receive UI benefit payments from the UI Trust Fund, a

claimant’s Social Security Number (“SSN”) needs to be reported by an employer to DUA in

quarterly employment and wage detail reports. Furthermore, a claimant must be available to work

which includes legal authorization by DHS if not a US Citizen.

13.    To apply for UI, the claimant must first create an online account and provide their SSN,

date of birth, mailing address, phone number and email address and the former employer’s name,

address, reason for unemployed status and start and end dates of employment. At the “Identity

Verification” section, the claimant certifies, upon submission application, “under penalty of

perjury, all information provided is as complete and accurate to the best of my ability.”

14.     On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”) was signed into law. The CARES Act provides enhanced UI benefits to include a new

temporary federal program unemployment insurance program called Pandemic Unemployment




                                                 4
         Case 1:20-cr-10274-NMG Document 1-1 Filed 10/20/20 Page 5 of 9



Assistance 2 (“PUA”), as well as a new temporary federal program called Federal Pandemic

Unemployment Assistance (“FPUC”).

        12.    Under the CARES Act, claimants are eligible to receive up to 39 weeks of either

UI or PUA depending on their eligibility determination. In addition, recipients of both UI and

PUA will receive FPUC monies, an additional $600 weekly benefit, until on or before July 31,

2020.


        13.    Prior to the COVID19 pandemic and the subsequent passing of the CARES Act,

after a one week waiting period to verify eligibility, DUA would make all initial UI claims

payments by paper check, which is mailed to the address listed on the claim account. After the

initial payment, the claimant can choose to receive payments by debit card or direct deposit.

However, due to the increased unemployment caused by the pandemic, DUA eliminated the one

week waiting period and paper check payment. As such, all claims were approved 3 and benefit

payments were made to claimants either via direct deposit or onto a pre-paid Bank of America

debit card.


        14.    According to DUA, on or about April 19, 2020, a claim for UI benefits was filed

with DUA for M.D.G. using SSN xxx-xx-8709. The claimant listed a residential and mailing

address of 5 Saunders St Apt 1 … 3, Lawrence, Massachusetts. The claimant further identified

herself as a United States citizen. In addition, the claimant requested the UI monies to be

deposited into TD Bank, NA account # xxxxxx8954.




2
 PUA provides unemployment insurance (“UI”) benefits for individuals who are not eligible for
other types of unemployment (e.g., self-employed, independent contractors, gig economy
workers)
3 In June 2020, DUA reinstituted eligibility verifications on UI claims to include, but not limited

to, employment verifications.
                                                 5
         Case 1:20-cr-10274-NMG Document 1-1 Filed 10/20/20 Page 6 of 9



       15.     On or about April 25, 2020, DUA determined M.D.G.’s UI claim was ineligible

because no wages were reported on SSN xxx-xx-8709. As such, DUA did not pay any UI and/or

FPUC monies on this claim.

       16.     The DUA system tracks all activity associated with each registered account, and

maintains documentation of activity related to claimant and employer accounts. Included in

those records are the IP addresses used by the computer that initiated activity on these account.


       17.     From on or about April 19, 2020 to on or about April 28, 2020, DUA logged IP

address 108.49.202.151 when M.D.G.’s UI account was accessed. Through publicly available

databases, MCI Communications Services, Inc. d/b/a Verizon Business was identified as the

Internet Service Providers (“ISP”). According to MCI Communications Services, Inc. d/b/a

Verizon Business, the subscriber/account holder for 108.49.202.15 is M.G. at 5 Saunders Flr 3,

Lawr, MA 0184 with a phone number of 9788733172 and an email of lizggotay@gmail.com.

MCI Communications Services, Inc. d/b/a Verizon Business identified this account has been

active from December 29, 2018 to the present.


                       Confirmation of a Valid Social Security Number

       18.     The Social Security Administration (“SSA”), Office of Inspector General has

confirmed that SSN xxx-xx-8709 is assigned to M.D.G.

                                 Identification of the Imposter

       19.     Information from Puerto Rico’s Driver and Vehicle Information Database

(“DAVID”) assigned to an individual named M.D.G. indicates that this person has a date of birth

of xx/xx/1972, is assigned SSN xxx-xx-8709 and lives in San Juan, Puerto Rico. I have

examined a photograph associated with that DAVID record for this person and conclude that the

individual depicted in that photograph is not the same as the individual depicted in the

                                                 6
         Case 1:20-cr-10274-NMG Document 1-1 Filed 10/20/20 Page 7 of 9



photograph taken on December 9, 2016 at the RMV in Lawrence, Massachusetts.

                             Search for Identification Documents

       20.     On September 23, 2020, agents conducted surveillance in the area of 5 Saunders

Street, Lawrence, Massachusetts. Agents conducted a knock and talk and encountered an

apparent resident of Apartment 1 at 5 Saunders Street who positively identified M.G. as being

one of the residents of Apartment 3.

       21.     On September 29, 2020, agents conducted surveillance in the area of 5 Saunders

Street, Lawrence, Massachusetts and observed Jane DOE (the individual utilizing the M.D.G.

identity and depicted in the photograph taken on December 9, 2016 at the RMV office in

Lawrence, Massachusetts) exit the residential building located at 5 Saunders Street, enter a white

van, and depart the area. The name M.G. is written on one of the exterior mailboxes at 5

Saunders Street, Lawrence, Massachusetts.

       22.     I know, based on my training and experience, that:

               a.   Individuals often keep identification documents and other evidence of

                    identity for long periods – sometimes years – and tend to retain such

                    documents even when they depart a given residence. Such documents

                    include social security cards, passports, tax returns, legal documents, utility

                    bills, phone bills, health insurance or prescription cards, medical records,

                    marriage licenses, family records, scrapbooks, photographs, diplomas and

                    other school records, birth certificates, immunization records, bank records,

                    credit card statements, personal correspondence and books or mementos on

                    which they have inscribed their names.

               b.   Individuals often keep identification documents and other evidence of



                                                 7
          Case 1:20-cr-10274-NMG Document 1-1 Filed 10/20/20 Page 8 of 9



                     identity in their residence, in part to ensure the security of these documents

                     and in part to allow for access to these documents when needed.

                c.   In addition, it is common for those who use other persons’ identities without

                     authorization to maintain fraudulently obtained identification documents in

                     secure locations within their residence to conceal them from law

                     enforcement authorities; and,

                a.   It is common for individuals who use fraudulently obtained identification

                     documents to retain those documents for substantial periods of time so that

                     they can continue to use the fraudulently obtained identities.

        23.     All agents participating in the search of the premises described in Attachment A

will be informed of the full name represented by the initials that appear in Attachment B.

                                            Conclusion
        24.     Based on the foregoing, I have probable cause to believe that, on or about

December 9, 2016, Jane DOE (1) falsely represented, with intent to deceive and for any purpose,

a number to be the social security account number assigned by the Commissioner of Social

Security to her, when in fact such number is not the social security account number assigned by

the Commissioner of Social Security to her, all in violation of 42 U.S.C. § 408(a)(7)(B); and (2)

knowingly transferred, possessed and used, during and in relation to any felony violation

enumerated in 18 U.S.C. 1028A(c), and without lawful authority, a means of identification of

another person in violation of 18 U.S.C. § 1028A.




                                                 8
          Case 1:20-cr-10274-NMG Document 1-1 Filed 10/20/20 Page 9 of 9



        25.     Based on the forgoing, I have probable cause to believe that evidence, fruits, and

instrumentalities of these crimes, as described in Attachment B, are located in the premises

described in Attachment A.

        Sworn to under the pains and penalties of perjury.

                                                 /s/ Peter Coste
                                              ____________________________
                                              PETER COSTE
                                              Special Agent
                                              Homeland Security Investigations


SUBSCRIBED and SWORN before me telephonically pursuant to Fed. R. Crim. P. 41(d)(3) this
20th
____ day of October, 2020.



 ________________________________
 HON. M. Page Kelly
 United States Magistrate Judge




                                                 9
